Citation Nr: 0941517	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to February 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a schedular rating 
of 30 percent disabling effective from April 29, 2004, the 
date of receipt of the Veteran's claim for service 
connection.  An interim rating decision in August 2008 
awarded a temporary total rating for hospitalization over 21 
days for PTSD effective November 26, 2007, the 30 percent 
schedular rating was resumed from January 1, 2008.  

The Veteran's October 2005 substantive appeal as well as a 
September 2008 statement include his contention that he has 
been unemployable because of his PTSD.  An inferred claim for 
TDIU is thus raised.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA psychiatric 
examination is dated September 2004.  Since the September 
2004 examination, the Veteran has sought extensive outpatient 
treatment and, from November 25, 2007 to December 21, 2007, 
he was admitted for VA hospitalization as a result of his 
PTSD.  In addition, he has stated that his current PTSD 
symptoms have increased in severity.  VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination 
will be requested whenever VA determines that there is a need 
to verify the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Moreover, VA's General Counsel has indicated 
that a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the 
Board finds that a more recent psychiatric examination is 
warranted.

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

As noted above, in his October 2005 substantive appeal as 
well as in a September 2008 statement, the Veteran has 
alleged that he has been unable to hold a job because of 
PTSD.  Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.

Although the AOJ sent the Veteran a development letter with 
respect to his employability in November 2005, the Board 
finds that the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA psychiatric treatment.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim).

The Board also notes that it appears that the claims file 
includes VA medical records received since the statement of 
the case which have not been addressed by a supplemental 
statement of the case. 

Finally, the Veteran has made reference to Social Security 
records, but it is not entirely clear whether he has been 
awarded Social Security disability benefits.  Clarification 
and appropriate action is necessary before the Board may 
undertake appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran notice in accordance 
with 38 C.F.R. § 3.159 with regard to the 
inferred claim for TDIU.  Said notice must 
include provision to the Veteran of the 
appropriate TDIU claim form.

2.  The RO should contact the Veteran and: 

	a) request clarification as to whether 
he is receiving Social Security disability 
benefits; if so, the RO should take 
appropriate action to obtain copies of any 
administrative decisions and associated 
medical records;

	b) ask that the Veteran provide the 
names and addresses of all VA and non-VA 
medical care providers who have treated 
him for mental health complaints since 
January 2008, the most recent VA 
outpatient treatment reports available for 
consideration.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran in response to this request 
which have not been previously secured.

3.  The Veteran should then be scheduled 
for a VA examination by an appropriate 
medical specialist to ascertain the 
current severity of his service-connected 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  

Examination findings should be reported to 
allow for application of VA rating 
criteria for PTSD.  The examiner should 
also provide an opinion concerning the 
degree of social and industrial impairment 
resulting from the Veteran's PTSD as well 
as any fluctuations in the severity of 
this disorder since April 2004, the date 
of receipt of his claim for service 
connection.  The determination of 
industrial impairment (employability) 
should reflect consideration the Veteran's 
education, training, and work experience, 
but should not consider his age or his 
nonservice-connected disabilities.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
Veteran's service-connected PTSD, to 
include any fluctuations of this score.  

4.  Thereafter, the RO should review the 
expanded record, to include all evidence 
in the claims file which has not 
previously been addressed in the statement 
of the case or a supplemental statement of 
the case, and readjudicate the PTSD claim 
(on a de novo basis) in light of the 
additional evidence and Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO should 
also determine if an award of TDIU is 
warranted.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

